State of Maryland v. Arnold Davis, No. 1898, September Term 2019, Submitted on Brief:
September 14, 2020

INEFFECTIVE ASSISTANCE OF COUNSEL - VOIR DIRE.
Whether defense counsel’s failure to object to a compound strong feelings question
constitutes ineffective assistance of counsel is determined by the state of the law at the time
the question is posed.
Circuit Court for Wicomico County
Case No. 22-K-07-000196
                                                                                                  REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                    No. 1898

                                                                                             September Term, 2019

                                                                                   ______________________________________


                                                                                           STATE OF MARYLAND

                                                                                                       v.

                                                                                               ARNOLD DAVIS

                                                                                   ______________________________________

                                                                                        Leahy,
                                                                                        Gould,
                                                                                        Moylan, Charles E.
                                                                                            (Senior Judge, Specially Assigned),


                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                              Opinion by Gould, J.
                                                                                   ______________________________________

                                                                                        Filed: January 28, 2021

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2021-10-28 11:54-04:00




Suzanne C. Johnson, Clerk
       In 2007, Arnold Davis, appellee, was convicted by a jury sitting in the Circuit Court

for Wicomico County of several offenses related to an armed home invasion in Salisbury,

Maryland.1 In 2019, the circuit court granted Mr. Davis’s motion for post-conviction relief,

finding his counsel ineffective and awarding him a new trial. The State appeals from that

decision, asking: “Did the [circuit] court err in finding [Mr. Davis’s] trial counsel

ineffective for not objecting to a compound voir dire question addressing potential jurors’

‘strong emotional feelings’ regarding the crimes of attempted murder and kidnapping?”

For the reasons below, we agree with the State that the circuit court erred and reverse.


                    FACTS AND PROCEDURAL BACKGROUND

       During voir dire, the circuit court asked the venire panel the following question:

       The charges, as you may have heard, involve an allegation of attempted
       murder. Does the nature – and also kidnapping. Do the nature of the charges
       themselves, just alone, stir up such strong emotional feelings in you that you
       cannot be a fair and impartial juror in this case?

Mr. Davis’s counsel did not object to this question, and no prospective juror responded.

Mr. Davis also did not challenge the propriety of the voir dire question in his direct appeal.

       Ten years after his conviction and sentencing, Mr. Davis filed a motion for post-

conviction relief, arguing that he was entitled to a new trial. Citing Dingle v. State, 361



       1
         Specifically, Mr. Davis was convicted of first-degree assault; four counts of
second-degree assault; five counts of reckless endangerment; and two counts each of use
of a handgun in the commission of a felony or a crime of violence and wearing, carrying,
or transporting a handgun. He was sentenced to a total of 75 years and one day of
incarceration, which was later modified to 62 years and one day. We affirmed his
convictions on direct appeal. See Davis v. State, No. 2158, Sept. Term, 2007 (filed March
20, 2009), cert. denied, 409 Md. 414 (2009).
Md. 1 (2000), he argued that his trial counsel’s performance was deficient because his

counsel did not object to the compound “feelings” voir dire question recited above. The

State responded that Mr. Davis’s trial counsel did not perform deficiently because the voir

dire question was proper when Mr. Davis was tried, and therefore, the circuit court did not

need to address prejudice.

       A hearing on the motion was held on May 24, 2019. Mr. Davis’s trial counsel was

the sole witness. He testified that he was aware of the Court of Appeals’ decision in Dingle.

As to why he did not object to the trial court’s voir dire question, he responded: “[T]here

are instances where I know a question is a Dingle question and I make an affirmative

decision not to object. I don’t recall in this case so I would be speculating [as to why I did

not object].”   He explained why he sometimes intentionally did not object, stating:

“Depends on the jury, it depends on the charge, it depends on sort of how the trial is

proceeding[,] . . . [whether] I [] believe it is dispositive or significant[, or] I’m more

interested in other questions.” He testified, “I can’t think of a reason why I wouldn’t object

to it in this case” and could not recall whether he had a strategy behind not objecting. He

candidly testified on cross-examination that for him, not objecting to a voir dire question

is sometimes a trial tactic and sometimes the result of inattention.

       Following the trial attorney’s testimony and the parties’ arguments, the circuit court

took the matter under advisement. In a subsequent written opinion, the court agreed with

Mr. Davis’s argument that his trial counsel was constitutionally ineffective. The court

concluded that (1) the question was improper under Dingle; (2) the trial counsel’s failure



                                              2
to object amounted to deficient performance; and (3) prejudice was presumed under Wright

v. State, 411 Md. 503 (2009).

                                       DISCUSSION

       The State argues on appeal that the circuit court erred in concluding that Mr. Davis’s

trial counsel was constitutionally ineffective.     The State argues that trial counsel’s

performance was not deficient for not objecting to the voir dire question at issue because,

at the time of Mr. Davis’s trial, Maryland law allowed compound voir dire questions about

“the state of mind or attitude” of prospective jurors about the charged crimes. The State

contends that it was not until the Court of Appeals decided Pearson v. State, 437 Md. 350

(2014), that such questions were deemed improper. The State also argues that the circuit

court erred in presuming prejudice because Mr. Davis was required to prove actual

prejudice, which he did not. Mr. Davis responds that the circuit court did not err in finding

his trial counsel ineffective for failing to object to an improper voir dire question, and the

court correctly found the error created a presumption of prejudice.

                                              I.

                                STANDARD OF REVIEW

       “[R]eview of a post[-]conviction court’s findings regarding ineffective assistance of

counsel is a mixed question of law and fact.” Newton v. State, 455 Md. 341, 351 (2017),

cert. denied, ___ U.S. ___, 138 S. Ct. 665 (2018) (citation omitted). An appellate court

will not disturb the factual findings of a trial court, unless those findings are clearly

erroneous. Arrington v. State, 411 Md. 524, 551 (2009). We review a trial court’s

conclusions of law, including its conclusion as to whether the petitioner’s counsel was

                                              3
ineffective, without deference, making an independent determination of the relevant law

and its application to the facts. Ramirez v. State, 464 Md. 532, 560 (2019) (citation

omitted), cert. denied, ___ U.S. ___, 140 S. Ct. 1134 (2020).

                                             II.

                                       ANALYSIS

       The Sixth Amendment to the United States Constitution grants criminal defendants

the right to effective assistance of counsel. See Strickland v. Washington, 466 U.S. 668,

684-85 (1984). In Strickland, the Supreme Court set out a two-prong test for reviewing

ineffective assistance of counsel claims. Id. at 687. The first prong is known as “the

performance prong[,]” and the second prong is known as “the prejudice prong[.]” Newton,

455 Md. at 356 (citations omitted).

       As to the first prong, the petitioner must show that trial counsel’s performance was

so deficient that “counsel was not functioning as the ‘counsel’ guaranteed . . . by the Sixth

Amendment.” Strickland, 466 U.S. at 687. Specifically, the petitioner “must show that

counsel’s representation fell below an objective standard of reasonableness . . . under

prevailing professional norms.” Id. at 688. The Supreme Court explained:

       A fair assessment of attorney performance requires that every effort be made
       to eliminate the distorting effects of hindsight, to reconstruct the
       circumstances of counsel’s challenged conduct, and to evaluate the conduct
       from counsel’s perspective at the time. Because of the difficulties inherent
       in making the evaluation, a court must indulge a strong presumption that
       counsel’s conduct falls within the wide range of reasonable professional
       assistance; that is, the [petitioner] must overcome the presumption that, under
       the circumstances, the challenged action might be considered sound trial
       strategy. There are countless ways to provide effective assistance in any
       given case. Even the best criminal defense attorneys would not defend a
       particular client in the same way.

                                             4
Id. at 689-90 (cleaned up). “[C]ounsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable professional

judgment.” Id. at 690.

       As to the second prong, the petitioner must also show that counsel’s deficient

performance prejudiced petitioner’s defense. Id. at 687. This requires a showing of “either

(1) a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different; or (2) that the result of the proceeding was

fundamentally unfair or unreliable.” Bailey v. State, 464 Md. 685, 703 (2019) (cleaned

up). The Court of Appeals has explained: “[w]e have interpreted reasonable probability

to mean there was a substantial or significant possibility that the verdict . . . would have

been affected.” State v. Syed, 463 Md. 60, 86-87 (cleaned up), cert. denied, ___ U.S. ___,

140 S. Ct. 562 (2019). In Strickland, the Supreme Court explained how to assess prejudice:

       a court hearing an ineffectiveness claim must consider the totality of the
       evidence before the judge or jury. Some of the factual findings will have
       been unaffected by the errors, and factual findings that were affected will
       have been affected in different ways. Some errors will have had a pervasive
       effect on the inferences to be drawn from the evidence, altering the entire
       evidentiary picture, and some will have had an isolated, trivial effect.
       Moreover, a verdict or conclusion only weakly supported by the record is
       more likely to have been affected by errors than one with overwhelming
       record support. Taking the unaffected findings as a given, and taking due
       account of the effect of the errors on the remaining findings, a court making
       the prejudice inquiry must ask if the [petitioner] has met the burden of
       showing that the decision reached would reasonably likely have been
       different absent the errors.

466 U.S. at 695-96.

       Applying the foregoing principles of law to the facts of this case, we begin with the

observation that Mr. Davis’s trial occurred seven years after the 2000 decision in Dingle

                                             5
and seven years before the 2014 decision in Pearson v. State. The law on compound jury

selection questions evolved over this 14-year period. Pinpointing Mr. Davis’s trial on this

continuum is critical to the central issue before us: whether Mr. Davis’s trial counsel’s

failure to object to the compound strong feelings question deprived Mr. Davis of his Sixth

Amendment right to the effective assistance of counsel.

       In Dingle, the Court of Appeals held that a trial court erred when it asked, over

defense counsel’s objection, several two-part voir dire questions concerning: (1) whether

prospective jurors had certain “experiences or associations”; and (2) whether those

experiences or associations would affect their ability to be fair and impartial.2 361 Md. at

3-4, 21 (footnote omitted). The trial court had instructed the venire that they need not

respond to the two-part questions unless they answered both parts in the affirmative. Id. at

4 (footnote omitted). In reversing, the Court of Appeals explained:

       By upholding a voir dire inquiry in which a venire person is required to
       respond only if his or her answer is in the affirmative to both parts of a
       question directed at discovering the venire person[’s] experiences and
       associations and their effect on that venire person’s qualification to serve as
       a juror, and producing information only about those who respond, the holding
       of the Court of Special Appeals endorses a voir dire process that allows, if
       not requires, the individual venire person to decide his or her ability to be fair
       and impartial. Moreover, in those cases where the venire person has had the
       questioned experience or association, but believes he or she can be fair, the
       procedure followed in this case shifts from the trial judge to the venire
       responsibility to decide juror bias. Without information bearing on the
       relevant experiences or associations of the affected individual venire persons

       2
         The voir dire questions at issue in Dingle, asked whether the prospective jurors:
(1) had been the victim of a crime, (2) had been accused of a crime, (3) had been a witness
in a criminal case, (4) had served as a juror in criminal case, (5) had belonged to a victim’s
rights group, (6) had studied the law, or (7) were associated with members of law
enforcement. 361 Md. at 4 n.4.

                                               6
       who were not required to respond, the court simply does not have the ability,
       and, therefore, is unable to evaluate whether such persons are capable of
       conducting themselves impartially. Moreover, the petitioner is deprived of
       the ability to challenge any of those persons for cause. Rather than advancing
       the purpose of voir dire, the form of the challenged inquiries in this case
       distorts and frustrates it.

Id. at 21.

       Less than a year after Dingle was decided, in Thomas v. State, 139 Md. App. 188

(2001), we were confronted with a slightly different compound question that the trial court,

over the defendant’s objection, had refused to ask the prospective jurors. The question at

issue was: “Does any member of the jury panel have such strong feelings regarding

violations of the narcotics laws that it would be difficult for you to fairly and impartially

weigh the facts at a trial where narcotics violations have been alleged?” Id. at 195. We

surveyed the relevant caselaw that included an extensive discussion of the then-recent

Dingle decision, concluded that the trial court erred in refusing the question, and reversed

the judgments. See id. at 195-202, 212. We pointed out that although the form of the

question violated Dingle, we did not “fault” the defendant for proposing the question in

that manner because the trial had occurred prior to the Dingle decision. Id. at 202. And,

we instructed the trial court to break up the compound question into two parts, stating:

       The first question should identify any jurors who harbor strong feelings about
       narcotics or the laws governing narcotics. Then, the trial court should
       individually ask those members of the venire who responded affirmatively
       follow-up questions regarding their ability to be fair and impartial despite
       their strong feelings.




                                             7
Id. at 202. As of July 2, 2001—the date we issued our decision in Thomas—the state of

Maryland law appeared to be that Dingle did apply to a “strong feelings” compound

question. But not for long.

       The Court of Appeals granted the State’s petition for a writ of certiorari to review

our decision in Thomas. State v. Thomas, 369 Md. 202 (2002). The Court agreed with our

conclusion that the trial court abused its discretion in refusing to ask this question. Id. at

214. The Court also took note of our “guidance” to the trial court that the question should

be broken into two parts. Id. at 204 n.1. On that issue, the Court disagreed with us, stating:

       We do not share the intermediate appellate court’s interpretation of Dingle
       as it relates to this case and, thus, we do not believe the guidance it offers is
       necessary. When the inquiry is into the state of mind or attitude of the venire
       with regard to a particular crime or category of crimes, it is appropriate to
       phrase the question as was done in this case.

Id. Thus, as of May 10, 2002—the date the Court of Appeals issued its decision in

Thomas—the state of the law appeared to be that Dingle did not apply to a “strong feelings”

compound question.

       The Court of Appeals affirmed its Thomas holding three months later in Sweet v.

State, 371 Md. 1 (2002). In Sweet, the petitioner had asked the trial court to give the

following voir dire question: “Do the charges stir up strong emotional feelings in you that

would affect your ability to be fair and impartial in this case?” 371 Md. at 9 (quotations

omitted). Although the question had two-parts, the Court held that its decision was

controlled by Thomas and concluded that “the trial court abused its discretion in failing to

pose petitioner’s requested voir dire question, and petitioner is entitled to a new trial.” Id.



                                              8
at 10 (italics omitted). The propriety of the form of the question was not discussed in

Sweet.3

       We subsequently followed the Thomas holding in Baker v. State, 157 Md. App. 600

(2004) and Singfield v. State, 172 Md. App. 168 (2006). In Baker, citing Thomas and

Sweet, we held that the trial court erred in refusing to ask the venire the following question:

“[D]o you have any bias or prejudice concerning handguns which would prevent you from

fairly weighing the evidence in this case?” Baker, 147 Md. App. at 612. In Singfield,

citing Thomas, Sweet, and Baker, we held that the trial court erred in refusing to ask the

venire the following question: “Does any member of the jury panel feel that the nature of

this case would make it difficult or impossible for you to render a fair and impartial verdict,

specifically because this case involves a murder with a handgun?” Singfield, 172 Md. App.

at 170 n.2, 180-81 (italics omitted). The propriety of the compound form of the question

was not before us in either case.

       Mr. Davis was tried in the year following Singfield, on August 27-28, 2007.

       Four years later, in State v. Shim, 418 Md. 37, 39 (2011), the Court of Appeals

reasserted its Thomas and Sweet position, holding that the trial court had abused its

discretion in refusing “to ask whether the venire panel harbored ‘such strong feelings

concerning the violent death of another human being’ that they would be ‘unable to render

a fair and impartial verdict based solely on the evidence presented[.]’” The Court stated:


       3
         Perhaps that’s because the trial in Sweet apparently took place before the Court
decided Dingle. See Maryland Judiciary Case Search, available at
http://casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=86388C&loc=68
&detailLoc=MCCR (last visited Dec. 6, 2020).
                                              9
“When requested by a defendant, and regardless of the crime, the court should ask the

general question, ‘Does any member of the jury panel have such strong feelings about [the

charges in this case] that it would be difficult for you to fairly and impartially weigh the

facts.’” Id. at 54. The compound nature of the question was also not addressed by the

Court in Shim.

       That same year, in Wimbish v. State, 201 Md. App. 239, 268 (2011), we articulated

our understanding of the Court of Appeals’ holdings in Dingle, Thomas, Sweet, and Shim.

There, we held that a trial court did not abuse its discretion in refusing to ask prospective

jurors four two-part questions about their “state of mind or attitude” that would prevent

them from being fair and impartial. We reasoned:

       Unlike the impermissible questions in Dingle, these questions pertained, not
       to the prospective juror’s experiences or associations, but to his “state of
       mind or attitude,” about gangs, race, guns, and appellant, himself. The
       problem inherent in the Dingle questions, as noted, was that those questions
       allowed a prospective juror, who had had a particular experience or
       association that might prejudice his views, to withhold that information from
       the court, thus impermissibly “shift[ing] from the trial judge to the venire
       responsibility to decide juror bias.” Dingle, 361 Md. at 21.

       In contrast, the questions at issue, here, asked prospective jurors specifically
       whether they had any disqualifying biases and highlighted four areas in
       which such a bias might be present: gangs, race, the right to gun ownership,
       and appellant, himself. An affirmative answer to one of the questions meant
       that the prospective juror could not be impartial. Consequently, the
       prospective juror was not, as in Dingle, withholding information that the
       court required to make its own independent determination of the prospective
       juror’s ability to be impartial. Id.

       Like the question in Thomas, which addressed the prospective juror’s “state
       of mind or attitude” with respect to a particular crime, these questions did not
       run afoul of Dingle. And, because the questions were permissible,
       appellant’s assertion that his counsel was constitutionally ineffective for
       failing to object to them is without merit. See Strickland v. Washington, 466

                                             10
       U.S. 668, 687 (1984) (To prevail on a claim of ineffective assistance of
       counsel, the [petitioner] must first show “that counsel made errors so serious
       that counsel was not functioning as the ‘counsel’ guaranteed the [petitioner]
       by the Sixth Amendment.”).

Id. at 267-68. As of September 29, 2011—the date of our decision in Wimbish—it appeared

that footnote 1 of the Court of Appeals’ opinion in Thomas reflected the state of the law on

that issue. That is, “[w]hen the inquiry is into the state of mind or attitude of the venire

with regard to a particular crime or category of crimes, it is appropriate to phrase the

question” as: “Does any member of the jury panel have such strong feelings regarding

violations of the narcotics laws that it would be difficult for you to fairly and impartially

weigh the facts at a trial where narcotics violations have been alleged?” Thomas, 369 Md.

at 204 n.1.

       Three years later, in Pearson v. State, 437 Md. 350 (2014), the Court of Appeals

specifically abrogated those portions of Thomas, Sweet, and Shim that permitted two-part

“strong feelings” voir dire questions. In Pearson, the Court of Appeals held that the trial

court had acted properly in not asking the venire whether any prospective juror had ever

been a victim of a crime, in part because the trial court had asked the prospective jurors:

“Does any member of the panel hold such strong feelings regarding violations of the

narcotics laws that it would be difficult for you to fairly and impartially weigh the facts of

this trial where narcotics violations have been alleged?” Id. at 361 (quotation marks

omitted). In addition, the Court of Appeals determined that the phrasing of the two-part

“strong feelings” question was improper. Id. at 360-61.




                                             11
       Before continuing with our discussion of Pearson, we pause to recall that in this

case, the circuit court found that Mr. Davis received ineffective assistance of counsel by

concluding that “the precedent that bound Trial Counsel at the time of [Mr. Davis’s] trial

came from Dingle.” But that was not the state of the law when Mr. Davis’s case went to

trial in 2007. As noted above, just one year after Dingle, we too believed that its holding

applied to strong feelings questions, so much so that in Thomas, we sua sponte offered

guidance to the trial court to break up the compound question into two separate questions.

Thomas, 139 Md. App. 188. Yet, the Court of Appeals went out of its way to negate our

guidance by telling the trial court that the original, compound phrasing of the question was

“appropriate.” Thomas, 369 Md. at 204 n.1. Because our guidance certainly did not

contravene Dingle, we see no apparent reason for the Court to have done so other than to

guide courts and trial counsel on the scope and reach of Dingle.4

       The Court of Appeals in Pearson recognized that its application of Dingle to the

strong feelings compound questions marked a change in the law from allowing to

disallowing compound questions that “shift responsibility to decide a prospective juror’s

bias from the trial court” to the prospective jurors. Pearson, 437 Md. at 363. Thus, the

Court of Appeals emphasized that, “[t]o be clear, we amend this Court’s holding in Shim

only in the context of phrasing of the ‘strong feelings’ voir dire question in Shim.” Id. at

363 (internal citations omitted). Moreover, the Court in Pearson made clear that its




       4
        This likely explains why, in subsequent cases such as Sweet, Baker, Singfield, and
Shim, the phrasing of the strong feelings questions was not addressed.
                                            12
holdings applied “prospectively as of the date on which this opinion [was] filed.” Id. at

370.

       Here, the circuit court erred in applying the Court’s holding in Pearson retroactively

to Mr. Davis’s trial counsel in 2007, when the state of the law was quite different. Based

on the law as it existed at the time of trial, Mr. Davis’s trial counsel’s failure to object to

the two-part “strong feelings” voir dire question was not a deficiency in counsel’s defense

of Mr. Davis. See State v. Gross, 134 Md. App. 528, 553 (2000) (“[C]ounsel is under no

duty to anticipate a change in the case law” because trial counsel’s performance is judged

“upon the situation as it existed at the time of trial.”) (quoting State v. Calhoun, 306 Md.

692, 735 (1986), aff’d, 371 Md. 334 (2002) (emphasis added in Gross)). Because Mr.

Davis failed to satisfy the first Strickland prong of his ineffective assistance claim, we need

not consider the prejudice prong. See Newton, 455 Md. at 356 (“Strickland also instructs

that courts need not consider the performance prong and the prejudice prong in order, nor

do they need to address both prongs in every case.”) (citations omitted).



                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR WICOMICO COUNTY REVERSED.
                                           COSTS TO BE PAID BY APPELLEE.




                                              13